Lathrop, J.
While the defendants when they received the goods had no knowledge of the fact that a bill of lading had been issued to the plaintiff by the Fitchburg Railroad Company, they were notified by the freight bill that the plaintiff was the consignee of the goods, and that the goods were consigned to the care of their line. The words in the freight bill “ Notify O’Connor Brothers,” did not authorize them to treat this firmas the consignee. North v. Merchants & Miners’ Transportation Co. 146 Mass. 315, 319. North Pennsylvania Railroad v. Commercial Bank of Chicago, 123 U. S. 727, 736. Bank of Commerce *289v. Bissell, 72 N. Y. 615. Furman v. Union Pacific Railroad, 106 N. Y. 579, 587. Joslyn v. Grand, Trunk Railway, 51 Vt. 92. First National Bank of Peoria v. Northern Railroad, 58 N. H. 203.
The contention of the defendants that they received the goods from the firm of O’Connor Brothers, which, it is alleged, was in actual possession of them, and that therefore the case comes within Gurley v. Armstead, 148 Mass. 267, is not in accordance with the agreed facts. These show that the Fitchburg Railroad Company left the goods in the defendants’ sheds upon their wharf. The defendants then issued a permit directing the receiving clerk of their steamship to receive from O’Connor Brothers the goods in question, and delivered to O’Connor Brothers a receipt for the goods for shipment to Liverpool, and the permit was surrendered to the defendants. The case therefore stand's very differently from what it would if the defendants had had nothing to do with the goods before receiving them from O’Connor Brothers. In exercising dominion over them by allowing O’Connor Brothers to take them away from the defendants’ sheds, they deprived the plaintiff of its goods, and are liable to it for their value. This of itself was a conversion. Claflin v. Boston & Lowell Railroad, 7 Allen, 341. Hall v. Boston & Worcester Railroad, 14 Allen, 439. Newcomb v. Boston & Lowell Railroad, 115 Mass. 230. Alderman v. Eastern Railroad, 115 Mass. 233. Libby v. Ingalls, 124 Mass. 503. Forbes v. Boston & Lowell Railroad, 133 Mass. 154. North v. Merchants & Miners’ Transportation Co. 146 Mass. 315, 319.
We do not see anything in the evidence offered by the defendants to show how they came to be misled in allowing O’Connor Brothers to take the goods, by reason of the arrangement which they had with Fowkes, which can affect the right of the plaintiff to recover. The plaintiff was not a party to this arrangement, and kriew nothing about it. The right of the plaintiff to its goods or to their value cannot be affected by the arrangement with Fowkes.

Judgment affirmed.